Exhibit 10.1



JOINT VENTURE AND TERRITORIAL LICENSE AGREEMENT

by and between

TOKENIZE-IT S. A. AN AFFILIATE OF GBT TECHNOLOGIES S.A.

and

GBT TECHNOLOGIES INC. GREENWICH INTERNTATIONAL HOLDINGS (a new wholly owned
Costa Rica subsidiary)

 

JOINT VENTURE AGREEMENT AND TERRITORIAL LICENSE AGREEMENT

 

This JOINT VENTURE AGREEMENT (“Agreement”) is made as of March 6, 2020, by and
between TOKENIZE-IT S.A.., a Costa Rica company (“TOKENIZE”) and GBT
TECHNOLOGIES INC., a Nevada corporation via its designated wholly owned
subsidiary Greenwich International Holdings, a Costa Rica corporation (“GBT”).
TOKENIZE and GBT are hereinafter also referred to collectively as the “Parties”
and individually as a “Party.” This Agreement includes three parts and
incorporates the following agreements:

1.       Joint Venture and Territorial License Agreement.

2.       Consulting Agreement.

3.Certificate of good legal standing and affidavit of incumbency - Greenwich
International Holdings, a Wholly owned subsidiary of GBT Technologies, Inc. AND
Article of Incorporation of the Designated Joint Venture.

RECITALS

A.       TOKENIZE’s principals and affiliates are highly experienced in the
fields of technology, business, sales and product management. TOKENIZE has
development expertise and source codes for its proprietary Technologies:
Advanced mobile chip technologies, Tracking, Radio technologies, AI Core Engine,
EDA, Mesh, Games, Data Storage, Networking, IT services, BPO development
services, customer service, technical support and quality assurance for
business, customizable and dedicated inbound and outbound calls solutions, as
well as digital communications processing for enterprises and startups
(“Technology Portfolio or TP”).

B.       GBT’s principals and affiliates are highly experienced in the fields of
technology, specifically Wireless Mesh Networks (WMNs), Internet of Things (IoT)
and Artificial Intelligence (AI), as well as public markets and financial
management.



 1 

 

C.       The Parties desire to form a joint venture along with TERRITORIAL
LICENSE AGREEMENT being granted by TOKENIZE to pursue the Business, as hereafter
defined.

NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1.                  Definitions

1.1.            “Affiliate” means any Person, other than the Company, that: (a)
is controlled by, controls, or is under common control with a Party
(collectively, a “Controlled Person”); or (b) is controlled by, controls, or is
under common control with any such Controlled Person, in each case for so long
as such control continues.

1.2.            “Annual Plan” means a business operations plan detailing the
Company’s goals and procedures for technical, financial, and administrative
activities for the Company’s next succeeding fiscal year, as approved each year
and revised from time to time by the Board.

1.3.            “Applicable Law” means, as to any Person, any statute, law,
rule, regulation, directive, treaty, judgment, order, decree or injunction of
any Governmental Authority that is applicable to or binding upon such Person or
any of its properties.

1.4.            “Articles” means the articles of incorporation of the Company
substantially in the form attached hereto, as amended from time to time.

1.5.            “Board” means the board of directors of the Company.

1.6.            “Business” means the business of the Company as described in
Section 2, as amended from time to time.

1.7.            “Business Day” means a day on which commercial banks in New
York, United States are generally open to conduct their regular banking
business.

1.8.            “Closing Date” is defined in Section 3.2(a).

1.9.            “Corporations Code” means the Nevada Revised Statutes, Chapter
78 et seq. as amended and in effect from time to time.

1.10.        “Company” is defined in Section 3.1.

1.11.        “Company Interest” means, as to any Person, the percentage interest
of the total capital stock of the Company represented by the Securities then
held by such Person divided by all then outstanding Securities (on an
as-converted to Common Stock basis and, to the extent warrants or options to
purchase stock have vested, as exercised for Common Stock basis).



 2 

 

 

1.12.        “Confidential Information” is defined in Section 5. 1 (a).

1.13.        “Common Stock” means Common Stock of the Company as authorized by
the Memorandum.

1.14.        “Director” means a director of the Company with the powers and
duties as specified in the Corporations Code and the Articles.

1.15.        “Disclosing Party” is defined in Section 5.1 (a).

1.16.        “Effective Date” means the date of this Agreement.

1.17.        “Establishment Date” is defined in Section 3.1.

1.18.        “Governmental Authority” means any domestic or foreign government,
governmental authority, court, tribunal, agency or other regulatory,
administrative or judicial agency, commission or organization, and any
subdivision, branch or department of any of the foregoing.

1.19.        “Memorandum” means the memorandum of association of the Company
substantially in the form of the attached Exhibit 1.19, as amended from time to
time.

1.20.        “Party” and “Parties” are defined in the opening paragraph of this
Agreement.

1.21.        “Person” means a natural individual, Governmental Authority,
partnership, firm, corporation, or other business association.

1.22.        “Receiving Party” is defined in Section 5.1(a).

1.23.        “Securities” means all outstanding Common Stock, and any other
equity securities of the Company or instruments exercisable for or convertible
into Common Stock.

1.24.        “Territory” means the world.

1.25.        “Term” is defined in Section 7.1.

1.26.        “Transaction Documents” means this Agreement, the Articles and the
Memorandum, and their related documents.

2.                  Purpose of Joint Venture

2.1.            The Parties hereby associate themselves in a joint venture
relationship which shall have as its principal purpose: (1) developing,
maintaining and supporting Technology Portfolio TP; (2) integrating Technology
Portfolio TP into GTCH’s platforms and/or products to be developed; and (3)
sales and licensing and other activities incidental thereto.

3.                  Establishment and Capitalization of the Company

3.1.            Establishment. The Parties agree that the joint venture
contemplated by this Agreement shall be carried out exclusively through a
newly-formed corporation (the “Company”). The Company’s corporate name shall be
“GBT TOKENIZE” The Parties shall use commercially reasonable efforts to cause
the Establishment Date to occur on or before March 10, 2020. For the purposes of
this Agreement, “Establishment Date” means the date on which the Company is
established in accordance with the Corporations Code.



 3 

 

 

3.2.            Services and Duties.

TOKENIZE shall provide Company with licensed technology and expertise, as
requested and mutually agreed to by Company and TOKENIZE. The License to
TOKENIZE TP, been provided as an exclusive license to the TP, throughout the
State of California for the invented product/service and the related platforms
relating to the Technology (the "Licensed Item") and to use the know how to
develop, manufacture, sell, market and distribute the Licensed Item throughout
the State of California. Upon generating any revenue from this Agreement, the
Joint Venture will earn the first right of refusal for other territories.

GBT shall provide Company with financing as described below in Section 3.3
(a)(ii).

3.3.            Capitalization.

(a)       Initial Capitalization. The Company shall, as of the Establishment
Date, have authorized capital stock consisting of one class of shares designated
as Common Stock with the rights set forth in the Memorandum and the Articles.
The Memorandum and the Articles shall initially provide for 100,000 authorized
shares of Common Stock with par value of US$0.001 per share. The Company’s
initial equity shall be funded as follows:

(i) TOKENIZE Initial Subscription. Following the Establishment Date (the
“Closing Date”), TOKENIZE shall subscribe for 10,000 shares of Common Stock,
representing one half (50%) Company Interest. TOKENIZE’s consideration for the
Company’s shares (50% of Company) shall be the services and resources to be
provided by TOKENIZE as described in Section 3.2 of this Agreement entitled
“Services and Duties” and otherwise required by this Agreement and by the
Transaction Documents and by law.

(ii) GBT Initial Subscription. On the Closing Date, GBT shall subscribe for
10,000 shares of Common Stock, representing a one-half (50%) Company Interest
GBT’s consideration for the Company’s shares (50% of Company) shall be issuance
to the benefit of the JV Establishment 100,000,000 common shares of GBT and
additional consideration for the Company’s shares shall be the financing
provided by GBT to Company as follows:

GBT will fund Company with all funds reasonably needed for implementation of the
Business purposes as described in Section 2 of this Agreement entitled “Purpose
of Joint Venture.”.

(b)       Certain Deliveries. On or before the Closing Date, and as a condition
to the purchase and sale of the Common Stock:

(i) the Establishment Date shall have occurred; and

(ii) each Party shall have received one original of each of the fully executed
Transaction Documents.



 4 

 



(c) Acknowledgment of Agreement, Delivery of Share Certificates. Promptly after
the Closing Date, the Parties shall cause the Company (i) to deliver to each
Party its written acknowledgment of, and

(d)       agreement to abide by, the terms of this Agreement, and (ii) at the
request of either TOKENIZE or GBT, to promptly issue and deliver to TOKENIZE, or
GBT, share certificates representing the shares of Common Stock purchased
pursuant to this Section 3.2.

(d)       Additional Investors. The Parties acknowledge that including
additional strategic investors with expertise or strategic positions relevant to
the Company’s Business may be beneficial to the Company and, accordingly, agree
that TOKENIZE or GBT may, in its discretion, introduce additional parties to
acquire Common Stock, in the form of newly issued shares. The selection of the
strategic investors, and the terms and conditions of any such investors’
purchase of Company shares shall be documented as determined by the Company at
such time.

3.4.            Financial Assistance.

(a)       Each Party shall at all times have the preemptive right to purchase
Common Stock or other equity interests as set forth in the Articles. The
preemptive rights granted pursuant to this Section 3.4(a) shall cease to be of
any further force or effect upon the closing of an initial public offering of
Securities.

(b)       At the request of the Company, GBT shall invest additional funds in
the Company. GBT shall make such additional investment in the Company; provided
that the Parties shall have no obligation to invest such funds in excess of
$10,000.00 for the Parties in the aggregate.

(c)       From time to time, GBT may mutually agree to provide additional
financial assistance to the Company, including in the form of promissory notes,
and, in such event, GBT shall make such financial assistance available to the
Company.

3.5.            Incentive Stock Option Plan. The Parties agree that an incentive
stock option plan, or other agreed to method, providing for reasonable incentive
to management of Company that are directly involved in the Business would be
beneficial to the Company, and agree to cooperate in good faith with a view
towards establishing such a plan within ninety (90) days after the Closing Date
on terms mutually agreed by the Parties.

4.                  Operation and Management of the Company

4.1.            Operation of the Company. Each Party agrees to take all actions
necessary to ensure that the Company shall be operated in accordance with the
terms of this Agreement and the other Transaction Documents, including, without
limitation, to vote all Securities held by it (and to cause all Securities held
by its permitted transferees under Section 8 to be voted) and to cause the
Directors nominated by it to vote to effect the terms hereof.

4.2.            Board of Directors. The Company will be managed by the Board in
accordance with the terms of this Agreement and Applicable Law. The Board shall
initially consist of three (3) Directors, one of whom shall be appointed by
TOKENIZE and two shall be appointed by GBT. The Chairman of the Board and
President of the Company shall be appointed by the Directors appointed by GBT.
Initially, Mr. Michael Murray shall serve as the Initial Director, Chairman of
the Board and as the President. The Directors appointed by GBT shall have the
authority to remove the Chairman of the Board and President and appoint a
successor at any time.



 5 

 



4.3.            Removal; Reappointment of Directors. Any Director may be removed
for cause in accordance with Applicable Law. In addition, each Party having the
right to appoint a Director pursuant to this Section 4 shall also have the
right, in its sole discretion, to remove such Director at any time, effective
upon delivery of written notice to the Company, the Director to be removed and
to the other Party. In the case of a vacancy in the office of a Director for any
reason (including removal pursuant to the preceding sentence), the vacancy shall
be filled by the Party that appointed the Director in question.

4.4.            Board Meetings. The Chairman of the Board shall have the
authority to convene Board meetings, including the authority to specify the time
and place of such meetings. Directors may attend Board meetings in person or by
any other means of attendance permitted under the Corporations Code, provided,
however, that (a) the Board shall meet at least two (2) times during each
semi-annual fiscal period and (b) written notice of all Board meetings shall be
given not less than 15 days in advance of each meeting (which 15 day period may
be shortened by written waiver of Directors or actual attendance by Directors,
without objection, at a Board meeting). Board meetings shall be conducted in the
English language and minutes of such meetings shall be prepared by the Company
in English and distributed to each Director promptly following each meeting.
Proposals or reports brought before any Board meeting for information or action
(including without limitation the Company’s annual and quarterly financial
statements) shall be prepared in English.

4.5.            Board Quorum, Resolutions. The quorum necessary for the
transaction of business at a meeting of the Board shall be two (2) Directors.
Any action, determination or resolution of the Board shall require the
affirmative vote of a majority of Directors present at a meeting at which a
valid quorum pursuant to this Section 4.5 is present.

4.6.            Other Offices. In addition to the President, senior management
of the Company will consist of such other officers as are deemed to be necessary
or appropriate by the Board.

4.7.            Shareholders’ Meetings. Shareholders of the Company shall
receive notice of each shareholders’ meeting at least fifteen (15) days before
the scheduled date of such meeting. The Company shall have at least one
shareholders’ meeting each calendar year. Such meeting will take place at such
time and place as is determined by the Board. Meetings shall be conducted in the
English language, and minutes of such meetings shall be prepared by the Company
in English.

4.8.            Annual Plan. The President shall prepare, and the Board shall
approve, an Annual Plan with respect to each fiscal year of the Company no later
than 45 days prior to the commencement of the fiscal year.

4.9.            Financial Statements and Accounting Records. Financial
statements for the Company, including, without limitation, a balance sheet,
income statement, statement of cash flows and statement of shareholders’ equity,
shall be submitted by the Company to each of the Parties (a) within 60 days
after the end of the quarter of each fiscal year for such quarterly period, and
(b) within 45 days after the end of each fiscal year for such year. Each of the
annual financial statements shall be audited and certified by a reputable
accounting firm retained by the Company, selected by GBT. All financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and in reasonable detail, and shall contain such
financial data as GBT may deem necessary in order to keep the Parties advised of
the Company’s financial status (although such statements need not include
footnotes and may be subject to year-end adjustments). The Company shall, at
GBT’s request, provide GBT with such financial information as GBT may reasonably
deem necessary for purposes of complying with its periodic reporting obligations
under U.S. securities law and shall cooperate with GBT in connection therewith,
including in the preparation of quarterly financial statements if required by
GBT; provided, that Company shall bear any costs incurred in preparing or
providing such information, including, without limitation, in preparing
additional financial statements and reconciling the Company’s financial
statements with U.S. generally accepted accounting principles for such purposes.



 6 

 



5.                  Additional Covenants

5.1.            Confidentiality.

(a)       The Parties recognize that, in connection with the performance of this
Agreement, each Party (in such capacity, the “Disclosing Party”) may disclose
“Confidential Information” (as defined below) to the other Party (the “Receiving
Party”). For purposes of this Agreement, the term “Confidential Information”
means (i) proprietary information (whether owned by the Disclosing Party or a
third party to whom the Disclosing Party owes a non-disclosure obligation)
regarding the Disclosing Party’s business or (ii) information which is marked as
confidential at the time of disclosure to the Receiving Party, or if in oral
form, is identified as confidential at the time of oral disclosure and reduced
in writing or other tangible (including electronic) form including a prominent
confidentiality notice and delivered to the Receiving Party within 10 days of
disclosure or (iii) technical information including but not limited to source
code, documents, and product plans. “Confidential Information” shall not include
information which: (A) was known to the Receiving Party at the time of the
disclosure by the Disclosing Party; (B) has become publicly known through no
wrongful act of the Receiving Party; (C) has rightfully been received by the
Receiving Party from a third party without breach of this provision; or (D) has
been independently developed by the Receiving Party without using any
Confidential Information of the other Party. The Receiving Party agrees (x) not
to use any such Confidential Information for any purpose other than in the
performance of its obligations under this Agreement or any Transaction Document
and (y) not to disclose any such Confidential Information, except (1) to its
employees who are reasonably required to have the Confidential Information in
connection herewith or with any of the other Transaction Documents, (2) to its
agents, representatives, lawyers and other advisers that have a need to know
such Confidential Information and (3) pursuant to, and to the extent of, a
request or order by a Governmental Authority. The Receiving Party agrees to take
all reasonable measures to protect the secrecy and confidentiality of, and avoid
disclosure or unauthorized use of, the Disclosing Party’s Confidential
Information.

(b) Each Party acknowledges and agrees that (i) its obligations under this
Section 5.1 are necessary and reasonable to protect the other Party and its
business, (ii) any violation of these provisions could cause irreparable injury
to the other Party for which money damages would be inadequate, and (iii) as a
result, the other Party shall be entitled to obtain injunctive relief against
the threatened breach of the provisions of this Section 5.1 without the
necessity of proving actual damages. The Parties agree that the remedies set
forth in this Section 5.1 are in addition to and in no way preclude any other
remedies or actions that may be available at law or under this Agreement.

5.2.            Confidentiality of Agreement, Publicity. Each Party agrees that
the terms and conditions of this Agreement and the Transaction Documents shall
be treated as confidential information and that no reference thereto shall be
made thereto without the prior written consent of the other Party (which consent
shall not be unreasonably withheld) except (a) as required by Applicable Law
including, without limitation, by the U.S. Securities and Exchange Commission
and other applicable countries’ Governmental Authorities, (b) to its
accountants, banks, financing sources, lawyers and other professional advisors,
provided that such parties undertake in writing (or are otherwise bound by rules
of professional conduct) to keep such information strictly confidential, (c) in
connection with the enforcement of this Agreement, (d) in connection with a
merger, acquisition or proposed merger or acquisition, or (e) pursuant to joint
press releases prepared in good faith. The Parties will consult with each other,
in advance, with regard to the terms of all proposed press releases, public
announcements and other public statements with respect to the transactions
contemplated hereby.

6.                  Warranties of the Parties

6.1.            Warranties of TOKENIZE. TOKENIZE hereby represents and warrants
to GBT that, as of the Effective Date and as of the Closing Date, the following
statements are and shall be true and correct:

(a)       Organization. TOKENIZE is a corporation duly organized and validly
existing under the laws of Costa Rica, and has the corporate power and authority
to enter into and perform this Agreement.

(b)       Authorization. All corporate action on the part of TOKENIZE necessary
for the authorization, execution and delivery of this Agreement and for the
performance of all of its obligations hereunder and thereunder has been taken,
and this Agreement when fully executed and delivered, shall each constitute a
valid, legally binding and enforceable obligation of TOKENIZE .



 7 

 

 

(c)        Government and Other Consents. Other than any licenses, permits,
certifications or authorizations which may be required in connection with the
Business, as to which TOKENIZE makes no representation, no consent,
authorization, license, permit, registration or approval of, or exemption or
other action by, any Governmental Authority, or any other Person, is required in
connection with TOKENIZE’s execution, delivery and performance of this
Agreement, or if any such consent is required, TOKENIZE has satisfied the
applicable requirements.

(d)       Effect of Agreement. TOKENIZE’s execution, delivery and performance of
this Agreement will not (i) violate the Articles of Incorporation of TOKENIZE or
any provision of Applicable Law, (ii) violate any judgment, order, writ,
injunction or decree of any court applicable to TOKENIZE , (iii) have any effect
on the compliance of TOKENIZE with any applicable licenses, permits or
authorizations which would materially and adversely affect TOKENIZE ,
(iv) result in the breach of, give rise to a right of termination, cancellation
or acceleration of any obligation with respect to (presently or with the passage
of time), or otherwise be in conflict with any term of, or affect the validity
or enforceability of, any agreement or other commitment to which TOKENIZE is a
party and which would materially and adversely effect TOKENIZE , or (v) result
in the creation of any lien, pledge, mortgage, claim, charge or encumbrance upon
any assets of TOKENIZE ; provide, however, that regulatory approval may be
required in connection with conducting the Business and TOKENIZE makes no
representation with respect to any such approvals.

(e)       Litigation. There are no actions, suits or proceedings pending or, to
TOKENIZE’s knowledge, threatened, against TOKENIZE before any Governmental
authority which question TOKENIZE ’s right to enter into or perform this
Agreement, or which question the validity of this Agreement or any of the other
Transaction Documents.

6.2.            Warranties of GBT. GBT hereby represents and warrants to
TOKENIZE that, as of the Effective Date and as of the Closing Date, the
following statements are and shall be true and correct:

(a)       Organization. GBT is a corporation duly organized and validly existing
under the laws of Nevada. GBT has the corporate power and authority to enter
into and perform this Agreement.

(b)       Authorization. All corporate action on the part of GBT necessary for
the authorization, execution and delivery of this Agreement and for the
performance of all of its obligations hereunder and thereunder has been taken,
and this Agreement when fully executed and delivered, shall each constitute a
valid, legally binding and enforceable obligation of GBT.

(c)       Government and Other Consents. Other than any licenses, permits or
authorizations which may be required in connection with the Business, as to
which GBT makes no representation, no consent, authorization, license, permit,
registration or approval of, or exemption or other action by, any Governmental
Authority, or any other Person, is required in connection with GBT’s execution,
delivery and performance of this Agreement, or if any such consent is required,
GBT has satisfied any applicable requirements.

(d)       Effect of Agreement. GBT’s execution, delivery and performance of this
Agreement will not (i) violate the Certificate of Incorporation of GBT or any
provision of Applicable Law, (ii) violate any judgment, order, writ, injunction
or decree of any court applicable to GBT, (iii) have any effect on the
compliance of GBT with any applicable licenses, permits or authorizations which
would materially and adversely affect GBT, (iv) result in the breach of, give
rise to a right of termination, cancellation or acceleration of any obligation
with respect to (presently or with the passage of time), or otherwise be in
conflict with, any term of, or affect the validity or enforceability of any
agreement or other commitment to which GBT is a party and which would materially
and adversely affect GBT, or (v) result in the creation of any lien, pledge,
mortgage, claim, charge or encumbrance upon any assets of GBT; provided,
however, that regulatory approvals may be required in connection with conducting
the Business and GBT makes no representation with respect to any such approvals.



 8 

 



(e)       Litigation. Other than litigation/arbitration as disclose to TOKENIZE
via Mansour Khatib, GBT’s CMO, and/or via public filing by GBT, there are no
actions, suits or proceedings pending or, to GBT’s knowledge, threatened,
against GBT before any Governmental Authority which question GBT ‘s right to
enter into or perform this Agreement, or which question the validity of this
Agreement or any of the other Transaction Documents.

7.                  Term and Termination

7.1.            Term. This Agreement shall be effective as of the Effective
Date, and shall continue in effect until terminated pursuant to Section 7.2 (the
“Term”).

7.2.            Termination. This Agreement may be terminated as follows:

(a)       Upon the mutual written agreement of the Parties.

(b)       By either Party, effective immediately upon written notice to the
other Party(ies), if the other Party(ies) breach(es) any material provision of
this Agreement or of any of the other Transaction Documents and such breach
continues for a period of fifteen (15) days after the delivery of written notice
of the default, describing the default in reasonable detail.

(c)       By either Party, effective immediately upon written notice to the
other Party and the Company, in the event that the other Party is dissolved,
liquidated or declared bankrupt or a voluntary or involuntary bankruptcy filing
is made by such Party.

7.3.            Effect. Upon termination of this Agreement, the Parties shall
negotiate in good faith a possible purchase by one or more Parties of all
outstanding Securities held by the other Parties or the sale of the Company to a
third party. In the event that, notwithstanding their good faith negotiations,
the Parties are unable to agree upon such a purchase or sale within thirty (30)
days of the notice of termination, the Parties shall cooperate to cause the
Company to be liquidated as promptly as practical in accordance with Applicable
Law. The rights and obligations of the Parties under Sections 5.1, 5.2, this
Section 7.3, and Sections 7.4, 7.5, 9 and 10 shall survive any termination of
this Agreement.

7.4.            Return of Confidential Information. Upon the termination of this
Agreement, each Party, at its own cost, shall promptly return to the Disclosing
Party any and all documents and materials constituting or containing
Confidential Information of the Disclosing Party which are in its possession or
control, or at its option, shall destroy such documents and materials and
certify such destruction in writing to the Disclosing Party.

7.5.            Continuing Liability. Termination of this Agreement for any
reason shall not release any Party from any liability or obligation which has
already accrued as of the effective date of such termination, and shall not
constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, which a Party may have hereunder, at law, equity or otherwise or
which may arise out of or in connection with such termination.

8.                  Transfer Restrictions

8.1.            General Restriction. Each Party agrees to hold its Securities
during the Term and, except as otherwise specifically provided in this Agreement
or agreed to in writing by the other Party, not to sell, transfer, assign,
hypothecate or in any way alienate any of such Party’s Securities or any right
or interest therein except to an Affiliate of such Party in accordance with the
Articles. In the case of any transfer permitted hereunder, the transferring
Party shall deliver to the other Party (a) at least fifteen (15) days prior to
such transfer, a written notice stating its intention to transfer the Securities
to be transferred, the name of the transferee, whether such transferee is an
Affiliate, the number of Securities to be transferred, and the price and other
material terms and conditions of the transfer, and (b) except as otherwise
specifically provided herein, on or prior to the effective date of the transfer
and in a form reasonably acceptable to the other Party and its counsel, the
transferee’s written acknowledgement of and agreement to be bound by, and to
vote the transferred Securities at all times in accordance with, the terms of
this Agreement.



 9 

 

 

8.2.            Legends. Each share certificate of the Company shall bear a
legend, consistent with Applicable Law, providing that any transfer of the
Securities evidenced by such certificate is subject to approval by the Board.

8.3.            Initial Public Offering. The foregoing restrictions shall cease
to be of any further force or effect upon the closing date of an initial public
offering of Securities.

8.4.            Board Approval. Each Party shall cause each Director that it has
appointed pursuant hereto to vote to approve any transfer of Securities that
complies with the terms of this Section 8.

9.                  Distributions. Subject to restrictions set forth in any
financing document entered into by the Company, upon completion of each
Company’s business venture, the Company shall distribute its available cash (net
cash generated from sale of the business venture and/or its units less
disbursements and appropriate reserves), to the Parties based on their relative
equity interest in the Company.

10.              Indemnification. The Company shall indemnify and hold harmless
its directors, officers, to the fullest extent permitted by law, from and
against any and all liabilities and damages (including legal expenses) imposed
on or incurred by them in any way relating to or arising out of their services
to the Company, but not including costs in connection with a dispute(s) between
the parties to this Agreement. The Company shall purchase an insurance policy
providing directors’ and officers’ liability insurance.

11.              General Provisions

11.1.        Governing Law, Dispute Resolution. The validity, construction and
enforceability of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. All disputes between the
Parties arising out of this Agreement shall be settled by the Parties amicably
through good faith discussions upon the written request of either Party. In the
event that any such dispute cannot be resolved thereby within a period of thirty
(30) days after such notice has been given, such dispute shall be finally
settled by arbitration in Clark County, California, using the English language,
and in accordance with the rules then in effect of the American Arbitration
Association. The arbitrator(s) shall have the authority to grant specific
performance, and to allocate between the Parties the costs of arbitration in
such equitable manner as the arbitrator(s) may determine. The prevailing Party
in the arbitration shall be entitled to receive reimbursement of its reasonable
expenses incurred in connection therewith. Judgment upon the award so rendered
may be entered in any court having jurisdiction or application may be made to
such court for judicial acceptance of any award and an order of enforcement, as
the case may be. Notwithstanding the foregoing, either Party shall have the
right to institute a legal action in a court of proper jurisdiction for
injunctive relief and/or a decree for specific performance pending final
settlement by arbitration.



 10 

 

11.2.        Notices and Other Communications. Any and all notices, requests,
demands and other communications required or otherwise contemplated to be made
under this Agreement shall be in writing and in English and shall be provided by
one or more of the following means and shall be deemed to have been duly given
(a) if delivered personally, when received, (b) if transmitted by facsimile, on
the first Business Day following receipt of a transmittal confirmation, or (d)
if by international courier service, on the second business day following the
date of deposit with such courier service, or such earlier delivery date as may
be confirmed in writing to the sender by such courier service. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to TOKENIZE:

 

TOKENIZE-IT S.A.

Attention: Pablo Gonzalez, Founder

Condominio Montaña Luna, casa 14, piedades, Santa Ana, Costa Rica

Telephone: (506) 7209-9713

 

If to GBT:

 

GBT TECHNOLOGIES INC.

Attention: Mansour Khatib, CMO

2500 Broadway, Suite F-125

Santa Monica, CA 90404 USA

Telephone: (424) 238-4589

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 9.2.

11.3.        Language. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

11.4.        Severability. If any provision in this Agreement shall be found or
be held to be invalid or unenforceable then the meaning of said provision shall
be construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly affects the Parties’ intent in entering into this
Agreement.

11.5.        References, Subject Headings. Unless otherwise indicated,
references to Sections and Exhibits herein are to Sections of, and Exhibits to,
this Agreement. The subject headings of the Sections of this Agreement are
included for the purpose of convenience of reference only, and shall not affect
the construction or interpretation of any of its provisions.

11.6.        Further Assurances. The Parties shall each perform such acts,
execute and deliver such instruments and documents, and do all such other things
as may be reasonably necessary to accomplish the transactions contemplated in
this Agreement.

11.7.        Expenses. Each of the Parties will bear its own costs and expenses,
including, without limitation, fees and expenses of legal counsel, accountants,
brokers, consultants and other representatives used or hired in connection with
the negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby. All such expenses incurred by the Company
shall be borne by GBT to the maximum extent permitted by Applicable Law
including, without limitation, expenses relating to the formation of the
Company, any transfer taxes for transfer of the Company stock to the Parties,
registration charges, taxes, fees and expenses relating to required governmental
or regulatory approvals, notary fees and legal fees and expenses.



 11 

 

 

11.8.        No Waiver. No waiver of any term or condition of this Agreement
shall be valid or binding on a Party unless the same shall have been set forth
in a written document, specifically referring to this Agreement and duly signed
by the waiving Party. The failure of a Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by one or both of the other Parties of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the ability of a Party to enforce each and
every such provision thereafter.

11.9.        Entire Agreement; Amendments. The terms and conditions contained in
this Agreement (including the Exhibits hereto) and the Transaction Documents
constitute the entire agreement between the Parties and supersede all previous
agreements and understandings, whether oral or written, between the Parties with
respect to the subject matter hereof. No agreement or understanding amending
this Agreement shall be binding upon any Party unless set forth in a written
document which expressly refers to this Agreement and which is signed and
delivered by duly authorized representatives of each Party.

11.10.    Assignment. The Parties shall have the right to assign its rights or
obligations under this Agreement except in connection with a transfer of all of
such Party’s Securities in a manner permitted hereunder, under terms reasonably
acceptable to the non-assigning Party and providing for the assignee to be bound
by the terms hereof, and for the assigning Party to remain liable for the
assignee’s performance of its obligations hereunder. This Agreement shall inure
to the benefit of, and shall be binding upon, the Parties and their respective
successors and permitted assigns.

11.11.    No Agency. The Parties are independent contractors. Nothing contained
herein or done in pursuance of this Agreement shall constitute any Party the
agent of any other Party for any purpose or in any sense whatsoever.

11.12.    No Beneficiaries. Nothing herein express or implied, is intended to or
shall be construed to confer upon or give to any person, firm, corporation or
legal entity, other than the Parties and their Affiliates who hold Securities,
any interests, rights, remedies or other benefits with respect to or in
connection with any agreement or provision contained herein or contemplated
hereby.

11.13.    Effective Date of Transaction Documents. The Transaction Documents
(other than this Agreement and the Articles) shall become effective concurrently
with consummation, on the Closing Date, of the transactions described in Section
3.2(a).

11.14.    Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute only one and the same
instrument.

Incidental and Consequential Damages. No Party will be liable to the other
Party(ies) under any contract, negligence, strict liability or other theory for
any indirect, incidental or consequential damages (including without limitation
lost profits) with respect to a breach of this Agreement or any Transaction
Document.



 12 

 



11.15.    IN WITNESS WHEREOF, the Parties have caused their respective duly
authorized representatives to execute this Agreement as of the Effective Date.



  GBT TECHNOLOGIES INC.      Dated: March 6, 2020 By: /s/ Mansour Khatib  
Mansour Khatib   Its: Chief Marketing Officer       TOKENIZE LLC    



Dated: March 6, 2020

By: /s/ Pablo Gonzalez   Pablo Gonzalez  





Its: Founder and CEO

           



 13 

 

